Title: From John Adams to Samuel Miller, 24 September 1813
From: Adams, John
To: Miller, Samuel



Reverend Sir.
Quincy September 24th 1813

I know not whether my transient acquaintance, with you, will justify me, or acquit me of indiscretion, in introducing a gentleman to you in this manner. But the Reverend Mr Henry Colman a Congregational minister, beloved & esteemed in this neighbourhood, travelling to the Southward &   wishing to see the most eminent, men; I know of none more eminent to whom I could introduce him.
His character is amiable, his talents respectable, he wishes to see New-York: its institutions, and worthy men; any civilities shewn him, will be gratefully acknowledged by Sir, your friend and humble Servant

John Adams